UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2012 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12227 The Shaw Group Inc. (Exact name of registrant as specified in its charter) Louisiana 72-1106167 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4171 Essen Lane, Baton Rouge, Louisiana 70809 (Address of principal executive offices) (Zip Code) 225-932-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer R Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R The number of shares of registrant’s common stock outstanding as of December 19, 2012 was 66,663,781 shares. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. — Financial Statements Unaudited Consolidated Statements of Operations — For the Three Months Ended November 30, 2012 and 2011 4 Unaudited Consolidated Statements of Comprehensive Income (Loss) - For the Three Months Ended November 30, 2012 and 2011 5 Consolidated Balance Sheets - November 30, 2012 (Unaudited) and August 31, 2012 6 Unaudited Consolidated Statements of Changes in Shareholders’ Equity – For the Three Months Ended November 30,2012 and 2011 7 Unaudited Consolidated Statements of Cash Flows – For the Three Months Ended November 30, 2012 and 2011 8 Notes to Unaudited Consolidated Financial Statements 9 Cautionary Statement Regarding Forward-Looking Statements 36 Item 2. — Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. — Quantitative and Qualitative Disclosures About Market Risk 59 Item 4. — Controls and Procedures 59 PART II — OTHER INFORMATION Item 1. — Legal Proceedings 59 Item 1A. — Risk Factors 60 Item 2. — Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6. — Exhibits 60 SIGNATURES 61 EXHIBIT INDEX 1 GLOSSARY OF TERMS When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below: AQC Air quality control AP1000® AP1000 is a registered trademark of Westinghouse Electric Co., LLC AR Accounts receivable ASC Accounting Standards Codification ASU Accounting Standards Update BNFL British Nuclear Fuels plc CAIR Clean Air Interstate Rule CAP Compliance Assurance Process CCGT Combined-cycle gas turbine CIE Costs and estimated earnings in excess of billings COL Combined operating license CRA Commercial relationship agreement CSAPR Cross-State Air Pollution Rule DOE U.S. Department of Energy E&C Our Energy & Chemicals segment E&C Sale Our divestiture of substantially all of the business of the E&C segment to Technip S.A. effective August 31, 2012 E&I Our Environmental & Infrastructure segment EAC Estimate at completion EBITDA Earnings before interest expense, income taxes, depreciation and amortization EPA U.S. Environmental Protection Agency EPC Engineering, procurement and construction Exchange Act Securities Exchange Act of 1934, as amended F&M Our Fabrication & Manufacturing segment Facility Our unsecured Second Amended and Restated Credit Agreement FASB Financial Accounting Standards Board FEMA Federal Emergency Management Agency FIFO First-in, first-out GAAP Accounting principles generally accepted in the United States IHI Ishikawajima-Harima Heavy Industries Co., Ltd. Interest LC The additional letters of credit for the benefit of NEH related to interest on the Westinghouse Bonds (defined below). Investment in Westinghouse Our 20% interest in Toshiba Nuclear Energy Holdings (US), Inc. and Toshiba Nuclear Energy Holdings (UK), Ltd. Acquired in October 2006 IRS Internal Revenue Service JPY Japanese Yen LEED Leadership in Energy and Environmental Design LIBOR London Interbank Offered Rate NEH Nuclear Energy Holdings LLC, our wholly-owned special purpose acquisition subsidiary NOx Nitrogen oxides Principal LC A letter of credit established by us for the benefit for NEH related to the principal on the Westinghouse Bonds (defined below). Put Options Japanese yen-denominated put option agreements entered into in connection with the acquisition of our Investment in Westinghouse and exercised by NEH on October 6, 2012 to sell the Westinghouse Equity to Toshiba S&P Standard & Poor’s SAR Stock appreciation rights Sarbanes-Oxley Sarbanes-Oxley Act of 2002, as amended SEC United States Securities and Exchange Commission Securities Act The Securities Act of 1933, as amended S,G&A Selling, general and administrative Shaw-Nass Shaw-Nass Middle East, W.L.L. SO2 Sulfur dioxide Stone & Webster Stone & Webster, Inc. Toshiba Toshiba Nuclear Energy Holdings (US), Inc. and Toshiba Nuclear Energy Holdings (UK), Ltd. Transaction Agreement Transaction Agreement by and among Chicago Bridge & Iron Company N.V., Crystal Acquisition Subsidiary Inc and The Shaw Group Inc dated as of July 30, 2012 2 USACE U.S. Army Corps of Engineers VIE Variable interest entity WEC BNFL USA Group Inc. (also referred to as Westinghouse Electric Company LLC) and Westinghouse Electric UK Limited and their subsidiaries Westinghouse Our Investment in Westinghouse, along with its subsidiaries Westinghouse Bonds The JPY 128.98 billion (equivalent to approximately $1.6 billion as of November 30, 2012) limited recourse bonds issued by NEH on October 13, 2006 and maturing on March 15, 2013, used to partially finance our Investment in Westinghouse. Westinghouse Equity Our 20% equity interest in Westinghouse, held by Nuclear Energy Holdings 3 PART I — FINANCIAL INFORMATION ITEM 1. — FINANCIAL STATEMENTS THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 (In thousands, except per share amounts) Three Months Ended Revenues $ $ Cost of revenues Gross profit Selling, general and administrative expenses Operating income Interest expense ) ) Interest expense on Japanese Yen-denominated bonds including accretion and amortization ) ) Interest income Foreign currency transaction gains (losses) on Japanese Yen-denominated bonds, net Other foreign currency transaction gains (losses), net ) Other income (expense), net Income (loss) before income taxes and earnings (losses) from unconsolidated entities Provision (benefit) for income taxes Income (loss) before earnings (losses) from unconsolidated entities Income from 20% Investment in Westinghouse, net of income taxes Earnings (losses) from unconsolidated entities, net of income taxes ) Net income (loss) Less: Net income (loss) attributable to noncontrolling interests Net income (loss) attributable to Shaw $ $ Net income (loss) attributable to Shaw per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 4 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 (In thousands) Three Months Ended Net income (loss) $ $ Currency translation adjustment, net gain (loss) arising during period ) ) Equity in unconsolidated entities’ other comprehensive income (loss), net of Shaw’s tax of $(8,124) and $3,957 ) Net derivatives gain (loss) on hedge transactions, net of tax of (2,707) and ($2,979) Defined benefit plans Change in unrecognized net actuarial pension gains (losses) Change in unrecognized net prior service pension costs — 11 Income taxes on unrecognized defined benefit plans ) ) Total Unrealized gain (loss) on available for sale securities, net of tax of $46 and $11 ) ) Comprehensive income (loss) Less: Comprehensive income (loss) attributable to noncontrolling interests Comprehensive income (loss) attributable to Shaw $ $ See accompanying notes to consolidated financial statements. 5 THE SHAW GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) November 30, (Unaudited) August 31, ASSETS Current assets: Cash and cash equivalents ($74.6 million and $92.2 million related to variable interest entities (VIEs)) $ $ Restricted and escrowed cash and cash equivalents Short-term investments ($3.0 million and $3.0 million related to VIEs) Restricted short-term investments Accounts receivable, including retainage, net ($45.9 million and $22.7 million related to VIEs) Inventories Costs and estimated earnings in excess of billings on uncompleted contracts, including claims Deferred income taxes Investment in Westinghouse Prepaid expenses and other current assets Total current assets Investments in and advances to unconsolidated entities, joint ventures and limited partnerships Property and equipment, net of accumulated depreciation of $390.3 million and $376.3 million Goodwill Intangible assets Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued salaries, wages and benefits Other accrued liabilities Advanced billings and billings in excess of costs and estimated earnings on uncompleted contracts Japanese Yen-denominated bonds secured by Investment in Westinghouse Interest rate swap contract on Japanese Yen-denominated bonds Short-term debt and current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Deferred income taxes Other liabilities Total liabilities Contingencies and commitments (Note12) Shaw shareholders’ equity: Preferred stock, no par value, 20,000,000shares authorized; no shares issued and outstanding — — Common stock, no par value, 200,000,000shares authorized; 93,227,119 and 93,016,409 shares issued, respectively; and 66,635,878 and 66,425,168 shares outstanding, respectively Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 26,591,241 and 26,591,241 shares, respectively ) ) Total Shaw shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 6 THE SHAW GROUP INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (In thousands, except share amounts) Shares Amount Shares Amount Preferred stock — $
